           Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RONALD LOUIS MACGREGOR,

               Plaintiff,

          v.                                             19-CV-650-LJV
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On May 20, 2019, the plaintiff, Ronald Louis MacGregor, brought this action

under the Social Security Act. He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On October 20, 2019, MacGregor moved for judgment on the pleadings, Docket

Item 7; on January 17, 2020, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 11; and on February 11, 2020, MacGregor

replied, Docket Item 14.

      For the reasons stated below, this Court grants in part and denies in part

MacGregor’s motion and denies the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
         Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 2 of 9




decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       MacGregor argues that the ALJ erred in two ways. Docket Item 7-1. He first

argues that “the ALJ neglect[ed] his duty to develop the record by relying improperly on

the five[-]day rule.” Id. at 1. MacGregor then argues that the ALJ erred in finding that

MacGregor’s “right knee impairment was nonsevere” at step two. Id. This Court agrees

that the ALJ erred and therefore remands the matter to the Commissioner.

       The claimant bears the burden of proving disability at the first four steps of the

sequential evaluation process. Toward that end, under 20 C.F.R. § 416.1435(a), the

claimant must “inform [the Commissioner] about or submit any written evidence” of

                                             2
         Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 3 of 9




disability “no later than 5 business days before the date of the scheduled hearing.” Id.

If the claimant does not comply with this five-day rule, the ALJ “may decline to consider

or obtain the evidence,” unless certain circumstances apply. Id. § 416.1435(a)-(b). As

this Court has previously found, however, if the claimant informs the ALJ about the

evidence within the five-day window, it is error for the ALJ to “refus[e] to obtain and

consider that evidence.” Drogo v. Comm’r of Soc. Sec., No. 6:18-CV-6105, 2019 WL

2569599, at *4 (W.D.N.Y. June 21, 2019) (“[T]he ALJ can decline to ‘obtain’ relevant

written evidence only if the claimant does not ‘inform’ the Commissioner ‘about’ such

evidence at least five business days before the hearing.” (emphasis in original)).

       Moreover, “[b]ecause a hearing on disability benefits is a non-adversarial

proceeding, the ALJ generally has [a separate] affirmative obligation to develop the

administrative record.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria

v. Sec’y of Health & Human Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v.

Chater, 94 F.3d 34, 37 (2d Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that

the Commissioner, before rendering any eligibility determination, “make every

reasonable effort to obtain from the individual’s treating physician (or other treating

health care provider) all medical evidence, including diagnostic tests, necessary in order

to properly make such determination”). Thus, “where there are deficiencies in the

record, an ALJ is under an affirmative obligation to develop a claimant’s medical history

‘even when the claimant is represented by counsel or . . . by a paralegal.’” Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (quoting Perez, 77 F.3d at 47). On the other

hand, “where there are no obvious gaps in the administrative record, and where the ALJ

already possesses a ‘complete medical history,’ the ALJ is under no obligation to seek



                                             3
          Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 4 of 9




additional information in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79

n.5 (quoting Perez, 77 F.3d at 48).

       The Social Security Administration’s own regulations reflect this duty, stating that

“[b]efore we make a determination that you are not disabled, we will develop your

complete medical history . . . [and] will make every reasonable effort to help you get

medical reports from your own medical sources when you give us permission to request

the reports.” 20 C.F.R. § 404.1512(d)(1). The regulations explain that “every

reasonable effort” means that “we will make an initial request for evidence from your

medical source or entity that maintains your medical source’s evidence,” and “at any

time between 10 and 20 calendar days after the initial request, if the evidence has not

been received, we will make one follow-up request to obtain the medical evidence

necessary to make a determination.” Id. § 404.1512(d)(1)(i) (emphasis added).

       Here, MacGregor’s counsel informed the ALJ on April 8, 2018, that medical

records from Unity Health System were “presumed to be material in [MacGregor]’s

disability case” and his “office [had] requested [those] records and [would] continue to

pursue [them] by telephone, fax, and/or mail.” Docket Item 4 at 239. Counsel further

stated that he “presume[d] that this notice satisfies the requirements of [the regulations

governing the five-day rule].” Id.

       At the hearing on April 26, 2018, the ALJ said, “I know you sent in a five-day

letter. [A]re we still missing medical evidence?” Id. at 53. MacGregor’s counsel

responded, “Yes, Your Honor. Still in the process of obtaining medical evidence from

Unity Health.” Id. The ALJ replied, “Unity Health. Okay. So we’ll leave the record

open for that . . . .” Id.



                                             4
             Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 5 of 9




       On July 17, 2018, the ALJ issued his decision finding that MacGregor was not

disabled. See id. at 19-33. At the outset of his decision, the ALJ stated the following:

                The claimant submitted or informed the Administrative Law
                Judge about additional written evidence less than five
                business days before the scheduled hearing. The
                undersigned Administrative Law Judge declines to admit this
                evidence because the requirements of 20 C.F.R. 404.935(b)
                and 416.1435(b) are not met. The record was held open for
                two months as the claimant’s representative indicated
                additional treatment records from Unity would be
                forthcoming; however, no additional evidence has been
                received from Unity Health as of the date of this Decision.
                As such, the undersigned considers the record closed as the
                claimant’s representative had more than ample time to
                submit any such documentation.

Id. at 19.

       MacGregor argues that the ALJ “neglect[ed] his duty to develop the record by

relying improperly on the five[-]day rule.” Docket Item 7-1 at 1. More specifically,

MacGregor asserts:

                The five[-]day rule works to ensure an ALJ has both a
                complete record and time prior to a hearing to review the
                evidence. It also works to avoid undue delays. The five[-]
                day rule centers on the issues of notice and timeliness. The
                five[-]day rule does not discharge the ALJ of a separate duty,
                his duty to ensure a complete record and his duty to develop
                the record. The ALJ in this case mischaracterized the basis
                for the five[-]day rule and harmed [MacGregor] by ignoring
                his duty to develop the record. The ALJ’s decision was not
                based on a complete record and his RFC and decision is not
                supported by substantial evidence, warranting remand.

Id. at 16. For several reasons, this Court agrees.

       As an initial matter, it appears that, contrary to the ALJ’s contention, MacGregor

complied with the five-day rule as he “inform[ed the Commissioner] about” the Unity

Health records by letter more than two weeks “before the date of the scheduled



                                              5
         Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 6 of 9




hearing.” See 20 C.F.R. § 416.1435(a). Thus, the ALJ erred in failing to obtain and

consider the records. See Drogo, 2019 WL 2569599, at *4 (“In light of [the] duty [to

develop the record], an ALJ cannot simply choose to disregard evidence that the ALJ

knows about—and about which the claimant has informed the ALJ—before the [five-

day] deadline.”).

       Even worse, the ALJ told counsel that he would leave the record open, but gave

no time frame within which he expected to receive the records, and then closed the

record and issued his decision without giving counsel any notice that he would do so.

At a bare minimum, the ALJ should have reached out to MacGregor’s counsel to inquire

about the status of the records before issuing his decision. See Docket Item 7-1 at 20

(MacGregor’s explaining that the ALJ “made no effort to reach out to the representative

to determine the status of the records”). The failure to do that was error in and of itself.

       Moreover, aside from the five-day rule, the ALJ was on notice of a gap in the

record and made no effort to fill it. The ALJ found that MacGregor’s post-concussion

syndrome—caused when MacGregor fell at work in February 2017 and hit his head on

a concrete pole—was a severe impairment. Docket Item 4 at 23, 28. He acknowledged

that MacGregor “reported fatigue and weakness as well as concussion-related

headaches and anxiety” and that MacGregor “reported [that] he attends a concussion

program at Unity Health.” Id. at 28. And the ALJ knew that the missing records were

from the post-concussion program at Unity Health. Yet the ALJ made no effort to obtain

those records.

       The Commissioner argues that “the Court is under no obligation to remand based

on a mere ‘theoretical possibility’ [that] there is additional evidence,” and cites several



                                              6
         Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 7 of 9




cases in support of that proposition. See Docket Item 11-1 at 19. This Court agrees.

But the additional evidence here was specifically identified by MacGregor and therefore

was more than a “theoretical possibility.” Indeed, as noted above, the ALJ knew that

the missing records identified by MacGregor’s counsel were related to the post-

concussion program that MacGregor attended at Unity Health. See Docket Item 4 at 19

(ALJ’s acknowledging that the missing records were “Unity Health” records); id. at 28

(ALJ’s noting that MacGregor “attends a concussion program at Unity Health”). So the

additional evidence here was both real and relevant. Cf. Morris v. Berryhill, 721 F.

App’x 25, 28 (2d Cir. 2018) (summary order) (declining to remand where it was “not

even clear that any records [we]re actually missing”).

       Nor can this Court say that the ALJ’s error was harmless. Cf. Zabala v. Astrue,

595 F.3d 402, 410 (2d Cir. 2010) (declining to remand where “application of the correct

legal principles to the record could lead [only to the same] conclusion”). The ALJ

concluded that “the objective evidence . . . reflects that [MacGregor] is not as limited as

alleged, as [MacGregor]’s symptoms outweigh the objective findings in the evidence.”

Docket Item 4 at 28. More specifically, the ALJ said that “neurological and psychiatric

findings upon examination are grossly normal, including intact cranial nerves, normal

strength, gait, sensation, coordination, orientation in all spheres, and reflexes as well as

normal cognition.” Id. The ALJ added that MacGregor “reported [that] his oxycodone is

effective at managing his symptoms” and “denie[d] neurologic symptoms including focal

weakness upon examinations.” Id. Then, relying on the opinions of two consulting

examiners—John Schwab, D.O. (February 2016), and Christine Ransom, Ph.D. (March

2016)—the ALJ found that “the record supports [the conclusion that MacGregor] is



                                             7
             Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 8 of 9




capable of simple, unskilled work which accommodates his post-concussion syndrome.”

Id. at 29.

       But many of the records on which the ALJ relied—including both consultative

examinations—pre-dated MacGregor’s February 2017 concussion and therefore have

no bearing on his post-concussion syndrome. What is more, the records that post-

dated the concussion appear to support MacGregor’s contention that his post-

concussion syndrome interferes with his ability to work. See, e.g., id. at 572 (August

2017 treatment note stating that MacGregor’s “chief complaint [is] of headaches”; that

he “is on concussion protocol from Unity Hospital”; that he “[a]dmits the headaches last

anywhere from 20 minutes to 2 hours, come on randomly, [and] can wake him up from

sleep”; that he “[s]tates the pain is so bad sometimes and fluctuates in severity”; and

that he “also admits nausea and dizziness from these headaches”). And those records

also suggest that the oxycodone that the ALJ found was “effective at managing

[MacGregor’s concussion-related] symptoms,” see id. at 28, was prescribed for knee

pain rather than headaches. See id. at 573 (noting that MacGregor’s knee pain is

“stable with pain medication”); id. at 579 (explaining that “[t]he oxycodone use was

intended to treat residual pain from a new injury from a motorcycle crash in Kentucky”);

see also id. at 66 (MacGregor’s testifying that he has “probably tried six to eight different

medications [for his headaches] and none of them really made a dent”).

       For all those reasons, this Court finds that the ALJ erred in closing the record

without obtaining the Unity Health records and remands for development of the record. 2



       2The Court “will not reach the remaining issues raised by [MacGregor] because
they may be affected by the ALJ’s treatment of this case on remand.” Watkins v.
Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin,
                                             8
           Case 1:19-cv-00650-LJV Document 16 Filed 09/30/20 Page 9 of 9




                                     CONCLUSION


         The Commissioner’s motion for judgment on the pleadings, Docket Item 11, is

DENIED, and MacGregor’s motion for judgment on the pleadings, Docket Item 7, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.

         SO ORDERED.

Dated:         September 30, 2020
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




No. 1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to
apply the proper legal standard, the Court will decline at this time to consider whether
substantial evidence exists to support the findings the ALJ made.”).

                                            9
